Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 1/30/2020. Claims 1, 8 and 15 are independents. Claims 1-20 are currently pending.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20210019067 A1), hereinafter Miller, in view of Emma et al. (US 20170364437A1), hereinafter Emma.

 Regarding claims 1, 8 and 15, a method comprising: extracting orchestration configurations (FIG. 1 and para. 0120, a cloud orchestrator may also be used to arrange and coordinate automated tasks in pursuit of creating a consolidated process or workflow. Such a cloud orchestrator may perform tasks such as configuring various components [interpreted as extracting orchestration configurations]) through a controller monitoring and isolation tool (FIG. 1A and para. 0039, controller 110A, or FIG. 18 and para. 0049, storage array controller 101) embedded in a software controller (FIG. 1A and para. , storage array 102A);
relaying the orchestration configurations (FIG. 1 and para. 0120, a cloud orchestrator may perform tasks such as ... managing the interconnections between such components. The cloud orchestrator can simplify the inter-component communication and connections to ensure that links are correctly configured and maintained) to a storage monitoring and isolation tool (FIG. 1 and para. 0039, storage array controllers 110C) embedded in a storage platform (FIG. 1 and para. 0039; persistent storage resource 1708 on Storage Array 1028) that is capable of storing stored blocks of data and having a central processing unit, and wherein the storage monitoring and isolation tool is capable of locking down a memory partition on the storage platform (para. 0458, using lock/virtual-region sharding to coordinate and write activity in a segment based model);
correlating using the controller monitoring and isolation tool (FIG. 1A and para. 0039, controller 110A, or FIG. 18 and para. 0049, storage array controller 101) and the storage monitoring and isolation tool (FIG. 1 and para. 0120, a cloud orchestrator may perform tasks such as ... managing the interconnections between such components. The cloud orchestrator can simplify the inter-component communication and connections to ensure that links are correctly configured and maintained);
monitoring performance of the storage platform with the storage monitoring and isolation tool (FIG. 1 and para. 0039, storage array controllers 110C);
tying the stored blocks of data to a physical memory on which the stored blocks of data reside (para. 0091 and 0092, segment is an address space between medium address space and physical flash locations, i.e., the data segment number, are in this address space. Segments may also contain meta-data, which enable data redundancy to be restored); and
providing a passcode to the customer through the controller monitoring and isolation tool that has to be presented to the controller monitoring and isolation tool and the storage monitoring and isolation tool to store data (para. 0094, the storage node that contains the authority. The assignment of entities to authorities can be done by pseudo randomly assigning entities to authorities, by splitting entities into ranges based upon an externally produced key, or by placing a single entity into each authority).
Miller does not explicitly disclose correlating actual locations for incoming data for a customer. In an analogous art, Emma teaches correlating actual locations for incoming data for a customer (para. 0065, system may include physical storage having memory regions. The system may also include a mapping unit. In one embodiment, the profile modulating unit is configured to receive data profiles. The profile modulating unit may be configured to perform some or all of the following:
check incoming data profiles, determine physical storage regions with matching characteristics, create a target list, evaluate based on maximum profile match, and finalize mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Miller and Emma because it manage stress to memory regions when new data is received (Emma, para. 0006).

 Regarding claims 2, 9 and 16, the combination of Miller and Emma teaches all of the limitations of claims 1, 8 and 15, as described above. Miller further teaches wherein the controller monitoring and isolation tool (FIG. 1A and para. 0039, controller 110A, or FIG. 18 and para. 0049, storage array controller 101) and the storage monitoring and isolation tool (FIG. 1 and para. 0039, storage array controllers 110C) are connected (FIG. 1 and para. 0120, a cloud orchestrator may perform tasks such as managing the interconnections between such components. The cloud orchestrator can simplify the inter-component.

Regarding claims 3, 10 and 17, the combination of Miller and Emma teaches all of the limitations of claims 1, 8 and 15, as described above. Miller further teaches wherein the orchestration configurations (FIG. 1 and para. 0120, a cloud orchestrator may also be used to arrange and coordinate automated tasks in pursuit of creating a consolidated process or workflow. Such a cloud orchestrator may perform tasks such as configuring various components) are relayed separately to the storage monitoring and isolation tool (FIG. 1 and para. 0120, a cloud orchestrator may perform tasks such as managing the interconnections between such components. The cloud orchestrator can simplify the inter­ component communication and connections to ensure that links are correctly configured and maintained. Thus the orchestration component are individually relayed).

 Regarding claims 7, 14 and 20, the combination of Miller and Emma teaches all of the limitations of claims 1, 8 and 15, as described above. Miller further teaches wherein locking down a memory partition comprises a logical lock down (para. 0458,
using lock/virtual-region shardin9.to coordinate and write activity in a segment based model).

Claims 4, 5, 11, 12, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Emma, as applied in the claims above, further in view of Runkis et al. (AU 2015243877 B2), hereinafter Runkis.

 Regarding claims 4, 11 and 18, the combination of Miller and Emma teaches all of the limitations of claims 1, 8 and 15, as described above.
The combination of Miller and Emma does not explicitly disclose wherein the step of monitoring performance of the storage platform comprises monitoring data multiplication. However, in an analogous art, Runkis teaches wherein the step of monitoring performance of the storage platform comprises monitoring data multiplication (para. 00115 and 00121, "data bloat" as used herein refers to the increase in the quantity of total data that must be stored in order to assure that original data will continue to persist if anything alters, damages, or destroys the original data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Miller, Emma and Runkis because it would identify and protect against data bloat (Runkis, para. 00121).

Regarding claims 5, 12 and 19, the combination of Miller and Emma teaches all of the limitations of claims 1, 8 and 15, as described above. 
The combination of Miller and Emma does not explicitly disclose wherein the step of monitoring performance of the storage platform comprises monitoring interactions between the stored blocks of data and the central processing unit. However, in an analogous art, Runkis teaches wherein the step of monitoring performance of the storage platform comprises monitoring interactions between the stored blocks of data and the central processing unit (para. 00141, kernel driver may monitor the OS and intercept all attempts to obtain information about the VRS in such a manner that the user has no way of knowing the actual file, for example, Example.doc, does not actually reside in the OEF 604. The kernel driver (not shown) may make the VRS appear to applications just like the real file it represents, however, the real file may be located in either the LSA or in a number of share volume locations targeted by the dispersal operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Miller, Emma and Runkis because that the user has no way of knowing the actual file (Runkis, para. 00141).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Emma, as applied in the claims above, further in view of Adachi (US 20180068423 A1).

 Regarding claim 6, the combination of Miller and Emma teaches all of the limitations of claim 1, as described above.
The combination of Miller and Emma does not explicitly teach wherein locking down a memory partition comprises a physical lock down when memory cards are used. However, in an analogous art, Adachi teaches wherein locking down a memory partition comprises a physical lock down when memory cards are used (para. 0044 and 0047, locking the exterior of the SD card with a physical key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Miller, Emma and Adachi because it would provide privacy protection control so that only a predetermined administrator can access (Adachi, para. 0044).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Emma and Runkis, as applied in the claims above, further in view of Adachi (US 20180068423 A1).

 Regarding claim 13, the combination of Miller, Emma and Runkis teaches all of the limitations of claim 12 as described above.
The combination of Miller, Emma and Runkis does not explicitly teach wherein locking down a memory partition comprises a physical lock down when memory cards are used. However, in an analogous art, Adachi teaches wherein locking down a memory partition comprises a physical lock down when memory cards are used (para. 0044 and 0047, locking the exterior of the SD card with a physical key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Miller, Emma, Runkis and Adachi because it provides privacy protection control so that only a predetermined administrator can access (Adachi, para. 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437